DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2  Applicant's amendment, filed on 03/10/2021, is acknowledged.

3.  Claims  1-10 are pending.

4.  Applicant’s IDS, filed 12/30/2021, is acknowledged. 


5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6.  Claims 1-9  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 encompasses a genus of “an EMAP II neutralizing antibody”.

Claims 2-5 encompasses the use of product-by-process wherein the produce have not yet been discovered. 

Claim 6 encompasses VH/VL portions of SEQ ID NOs: 2/3.

Claims 7-9 encompass up to 5% variations in the VH and VL of SEQ ID NOs: 2 and 3.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of EMAP II neutralizing and treating emphysema and COPD.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0095] discloses that the rat monoclonal neutralizing antibody M7 against mouse EMAP II was developed by immunizing Lewis rats with recombinant murine pro-EMAP Il.

The specification provides only one anti-EMAP antibody, rat mAb M7, which was not random combinations of VH and VL i.e., they had specific VH domain (SEQ ID NO:2) paired with specific VL domain (SEQ ID NO: 3). No other VH domain was provided that share at least a VH/VL CDR portions of SEQ ID NO: 5-10.

Claim 1 encompasses a genus of “an EMAP II neutralizing antibody”.  However, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

 In contrast to applicant’s reliance of describe the epitope of the  EMAP II in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-EMAP II antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.


However, the anti-EMAP II antibodies are required to practice the invention.  The specification also fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of EMAP II as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-EMAP II antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-EMAP II antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

Claims 2-5 encompasses the use of product-by-process wherein the produce have not yet been discovered. 

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  

There is no description of the structure of a representative number of claimed therapeutic compounds.  There is no description of chemical or physical characteristics of the representative claimed compounds of their function.  Claims 2-5 is analogous to the claims at issue in Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997)(description of how to obtain compounds not sufficient without description of what the compounds are). See also Fiers v. Revel, 984 F.2d 1164, 25 USPQ2d 1601 (Fed. Cir. 1993); In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967).

In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which is a therapeutic agent.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 

Claim 6 encompasses VH/VL portions of SEQ ID NOs: 2/3.

Claims 7-9 encompass up to 5% variations in the VH and VL of SEQ ID NOs: 2 and 3.

Neither the specification, nor the prior art provides any examples to support the premise that a portion of CDR of the VH and VL is solely responsible for antigen binding. The prior art does not support a definition of an antibody structure solely by defining a portion of CDR sequence of a VH and VL. Accordingly, the disclosed species would not be deemed by one of skill in the art to be representative of the claim scope. The claims do not meet the requirements of 35 USC 112, first paragraph for written description.

The specification discloses only one species of anti-EMAPII antibodies, namely, rat mAb M7, comprising VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3, wherein the VH comprises CDR1-3 of SEQ ID NOs: 5-7 and VL comprises CDR1-3 of SEQ ID NOs: 8-10 within the instant claim scope. No humanized or chimeric antibody (claim 5) is disclosed in the instant application. The instant application encompasses (but does not exemplify) fragments and analogs (deletion/addition/ substitution) to the claimed SEQ ID NOS: 2-3 and 5-10. There is no teaching identifying what amino acids can be varied within the VL or VH antibody regions and still retain specific binding to human EMAPII. Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2, IDS) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region. Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416, IDS) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs. The prior art discloses that 6 CDRs as being essential structure of antibody’s binding site, and thus when intact, would provide enough structure to define the antibody’s binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR’s) or retain (e.g., constant or variable framework) antigen binding. Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VL and VH regions of the disclosed antibody and the retention of a chimeric antibody that binds human EMAPII to satisfy the WD requirement for the claims.

There does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding the human EMAPII. The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 7 1 "Written Description” Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The specification provides only one anti-EMAP II antibody by immunizing Lewis rats with recombinant murine prO-EMAP II (see example 1, page 21), the resultant M7 hybridoma comprises the claimed VH of SEQ ID NO: 2 and the VL of SEQ ID NO: 3. No other monoclonal/humanized/chimeric anti- EMAPII antibody is "derived" from SEQ ID NO:2/3 was provided. No other VH/VL domain was provided that share "at least one " of CDRs of SEQ ID NO: 5-10. Neither the specification, nor the prior art provides any examples to support the premise that "at least one” of the CDR of the VH and the VL is solely responsible for
antigen binding. The prior art does not support a definition of an antibody structure solely by defining a single CDR sequence of a VH and single CDR of a VL. Accordingly, the disclosed species would not be deemed by one of skill in the art to be representative of the claim scope. The claims do not meet the requirement s of 35 USC 112, first paragraph for written description. With respect to the recitation of an antibody comprising a portion of H/LCDR1, H/LCDR2 and/or H/LCDR3 of SEQ ID NOs: 5-10 and having at least 95%/99% sequence identity/homology to SEQ ID NO: 2 and 3, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR’s) slides 34-40. Example 2 of the Training material
(http://www.cabic.com/bcp/060209/BCelsa_ WDA. ppt#959,2, Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under §112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90% homology to the 6 CDR of the VH and VL chains.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


  
7.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e2) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


8.  Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(b)/(e) as being anticipated by WO 2009/117680 (IDS)/ US Pat. 8486405 (IDS).

Since the `405 patent is derived from the national stage the WO `680, then the their teaching is considered identical.  The `405 patent teachings is used in the rejection. 

The `405 patent teaches and claims methods of treating a patient, comprising the step of: identifying a patient, wherein the patient is diagnosed with a disease selected from the group of diseases consisting of: emphysema and COPD; providing at least one compound that reduces EMAP II activity; and administering a therapeutically effective dose of said compound that reduces EMAP II activity in the patient; wherein said compound that reduces EMAP II activity is the rat monoclonal neutralizing antibody M7 (patented claim 1), wherein the antibody is humanized or chimeric (col., 7, lines 20+).  

 Monoclonal anti-EMAP II antibody. The rat monoclonal neutralizing antibody M7 against mouse EMAP II was developed by immunizing Lewis rats with recombinant murine pro-EMAP II. Lymphocytes isolated from the spleen and lymph nodes of immunized rats were fused with the mouse myeloma SP2/0, and Clones were selected by testing hybridoma supernatants in enzyme-linked immunosorbent assays (ELISAs) for binding both pro- and mature EMAP II (col., 18, lines 36+).  Claims 2-5 are included because it is noted the claim is constructed as use of an antibody produced by process steps. The manufacturing and selection process steps would not be expected to impart distinctive structural characteristics to the final product.

Claims 6-10 are included because although the reference does not teach the sequences for the CDRs, VH and VL from the M7 monoclonal antibody, these are intrinsic properties of the M7 antibody. Also, it is an inherent property of the M7 immunoglobulin light and heavy chains to bind to the same antigen as the original antibody. Therefore, the light and heavy chain CDRs instantly claimed are intrinsic properties of the M7 antibody.  The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

The issues presented herein are akin to the holding in In re Crish, 73 USPQ2d 1364 (CAFC 2004) where the Federal Circuit held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Like the references in Crish, the prior art of the `680 publication discloses a material containing the same sequence recited in the claims. It is undisputed that the `680 publication discloses an antibody that contains the amino acids recited in Applicant’s claims. That disclosure is anticipatory, even if it was not until the present application that Applicants characterized Mab M7 by its amino acid sequences.

The reference teachings anticipate the claimed invention.

9.  Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clauss et al (American Journal of Respiratory and Critical Care Medicine May 2010;181:A5059).

Clauss et al teach neutralization of EMAP II inhibits cigarette smoke-induced lung emphysema.  Clauss et al mice were exposed to cigarette smoke for 8 weeks, From 9-13 weeks, specific EMAP II neutralizing antibodies were administered thrice weekly via nebulization, in addition to the cigarette smoke regimen.  The results show that mice treated with specific neutralizing anti-EMAP II monoclonal antibodies significantly abrogated cigarette smoke-induced functional and morphological alterations, manifested by an increase in lung static compliance and a decrease in mean linear intercept.  Clauss et al concluded that application of neutralizing antibodies to EMAP II reduced emphysema development even after a considerable period of smoke exposure. 

Claims 2-5 are included because the manufacturing and selection process steps would not be expected to impart distinctive structural characteristics to the final product.

The reference teachings anticipate the claimed invention. 


10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.  Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8486405 (IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of `405 patent anticipate the instant claim as delineated above under 102 rejection.  The `405 patent claims methods of treating a patient, comprising the step of: identifying a patient, wherein the patient is diagnosed with a disease selected from the group of diseases consisting of: emphysema and COPD; providing at least one compound that reduces EMAP II activity; and administering a therapeutically effective dose of said compound that reduces EMAP II activity in the patient; wherein said compound that reduces EMAP II activity is the rat monoclonal neutralizing antibody M7.

12.  No claim is allowed.

13.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(i) Garrison et al. Role of endothelial monocyte activating protein (EMAP II) in cigarette smoke-induced remodeling of airway epithelium in mice. American Journal of Respiratory and Critical Care Medicine, (1 May 2010) Vol. 181, No. 1, Supp. Meeting Abstracts.   A6596.

Garrison et al measured increased levels of EMAP II, a pro-apoptotic cytokine in the bronchoalveolar lavage fluid from COPD patients and from active smokers. The role of EMAP II in the cigarette smoke (CS)-induced airway pathology has not been described. Moreover, these investigations are hindered by a paucity of mouse models of CS-induced airway changes such as chronic bronchitis. Mice (DBA2) were exposed to CS for up to 4 months. Neutralizing EMAP II or control antibodies were delivered via inhalation of a nebulized solution during the third month of a 4-month uninterrupted CS exposure. Lung function tests were performed and the morphology of bronchial epithelium was evaluated on paraffin-embedded lung sections.  The results show that CS significantly increased the thickness of the epithelial layer of larger airways, from a median of 13.6 at baseline to 17.5 μm after 4 months of exposure.  Garrison et al concluded that the pro-apoptotic action of EMAP II on small airways and alveolar structures may be an attractive target for therapeutic antibody neutralization in emphysema.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 8, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644